Title: To James Madison from John Jacob Astor, 3 November 1816
From: Astor, John Jacob
To: Madison, James



Sir
Philadelphia Novr. 3. 1816

I had the Honnor to Ricie your letter of the 29 ulto in which you are pleased To express a wish that I would Remit to Mr. Gallatin on your account A Bill on Paris for 338 Francs, which I will Do on my Return to new york and of which I will have the pleasure to Transmit to you an account.  I have the Honnor to be Most Respectfully Sir your obdt. Humbl. Servt.

John Jacob Astor


P S.  Would you have the goodness to present My best Respects To Mrs. Madison

